DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johannaber (DE 102005024739).
Regarding claim 1, Johannaber discloses (Fig. 1-7) a vacuum system, comprising: a toolbar (1); a row unit bracket (frame portions connecting 1 and 3, see below) configured to couple a row unit (4) to the toolbar; a fan (suction fan 7) coupled to the toolbar and configured to draw air through a metering system (separating device 6) of the row unit; and an exhaust duct (air outlet device 12) extending 

    PNG
    media_image1.png
    563
    751
    media_image1.png
    Greyscale

Regarding claim 9, Johannaber discloses (Fig. 1-7) a vacuum system, comprising: a toolbar (1); a row unit bracket (frame portions connecting 1 and 3, see above) configured to couple a row unit (4) to the toolbar; and an exhaust duct (air outlet device 12) extending through the row unit bracket, wherein the exhaust duct is configured to couple to a fan (suction fan 7) configured to draw air through a metering system (separating device 6) of the row unit, and the exhaust duct is configured to discharge airflow from the fan toward a ground (Fig. 6-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 2-7, 10-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johannaber in view of Park (U.S. 7,802,651).
Regarding claim 2, Johannaber discloses the elements of claim 1 as described above, but does not teach that the exhaust duct comprises a front wall, a rear wall, a first sidewall, and a second sidewall.
However, Park discloses (Fig. 1-5A) an air duct configured to reduce the noise of airflow therethrough (Col. 1, lines 54-56), wherein the air duct comprises a front wall, a rear wall, a first sidewall, and a second sidewall.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the air duct as disclosed by Park in the exhaust duct of Johannaber.  Doing so would reduce noise during operation.
Regarding claim 3, Park further discloses that the front wall, the rear wall, the first sidewall, and the second sidewall extend from a first end (102) of the exhaust duct to a second end (104) of the exhaust duct.
Regarding claim 4, Park further discloses (Fig. 5A, see below) that the first sidewall comprises a first curved portion and a first straight portion and the second sidewall comprises a second curved portion and a second straight portion.

    PNG
    media_image2.png
    486
    649
    media_image2.png
    Greyscale

Regarding claim 5, Park further discloses (Fig. 5A) that the first curved portion is longer than the second curved portion.
Regarding claim 6, Park further discloses (Fig. 3) that the exhaust duct defines an inlet (102) and an outlet (104), wherein a first area of the inlet is greater than a second area of the outlet.
Regarding claim 7, Park further discloses (Fig. 2) that the inlet is angled with respect to a central longitudinal axis of the exhaust duct.
Regarding claim 10, Johannaber discloses the elements of claim 1 as described above, but does not teach that the exhaust duct comprises a front wall, a rear wall, a first sidewall, and a second sidewall.
However, Park discloses (Fig. 1-5A or 6A) an air duct configured to reduce the noise of airflow therethrough (Col. 1, lines 54-56), wherein the air duct comprises a front wall, a rear wall, a first sidewall, and a second sidewall.

Regarding claim 11, Park further discloses (Fig. 2) that the rear wall and the front wall (the top and bottom sides at 110 and 120) define different lengths.
Regarding claim 12, Park further discloses (Fig. 6A) that a first width of the first sidewall (the side comprising feature 400) and a second width of the second sidewall (the opposite side) change from an inlet of the exhaust duct to an outlet of the exhaust duct.
Regarding claim 13, Park further discloses (Fig. 5A, see below) that the first sidewall comprises a first curved portion and a first straight portion and the second sidewall comprises a second curved portion and a second straight portion.

    PNG
    media_image3.png
    486
    649
    media_image3.png
    Greyscale

Regarding claim 14
Regarding claim 15, Park further discloses (Fig. 2) that the front wall curves between the first sidewall and the second sidewall (the upper and lower sides curve).
Regarding claim 16, Park further discloses (Fig. 2) that a first end (102) of the exhaust duct is angled with respect to a second end (104) of the exhaust duct.
Regarding claim 18, Johannaber discloses (Fig. 1-7) a vacuum system, comprising: an exhaust duct (air outlet device 12) configured to extend through a row unit bracket (frame portions connecting 1 and 3, see above), wherein the exhaust duct is configured to couple to a fan (suction fan 7) configured to draw air through a metering system (separating device 6) of a row unit, the exhaust duct is configured to discharge airflow from the fan toward a ground (Fig. 6-7), and the row unit bracket is configured to couple the row unit to a toolbar (1).  Johannaber does not teach that the exhaust duct comprises a front wall, a rear wall, a first sidewall comprising a first curved portion and a first straight portion, or a second sidewall comprising a second curved portion and a second straight portion.
However, Park discloses (Fig. 1-5A, see the first annotated figure of Park above) an air duct configured to reduce the noise of airflow therethrough (Col. 1, lines 54-56), wherein the air duct comprises a front wall, a rear wall, a first sidewall comprising a first curved portion and a first straight portion, or a second sidewall comprising a second curved portion and a second straight portion.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the air duct as disclosed by Park in the exhaust duct of Johannaber.  Doing so would reduce noise during operation.
Regarding claim 19, Park further discloses (Fig. 5A) that the first curved portion is longer than the second curved portion.
Regarding claim 20, Park further discloses (Fig. 3) that the exhaust duct defines an inlet (102) and an outlet (104), wherein a first area of the inlet is greater than a second area of the outlet.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johannaber in view of Park as applied to claims 6 and 10 above, and further in view of Bent (U.S. 2017/0369257).
Regarding claim 8, Johannaber in view of Park discloses the elements of claim 6 as described above, but does not disclose that the front wall or the rear wall comprises a boss configured to couple to the planter frame or the row unit bracket.
Bent discloses (Fig. 5-6, [0025]) a protective cover (80) coupled within an air duct (76) and configured to convey air therethrough, comprising a boss (86) configured to receive a fastener (84) to couple the cover to a corresponding fixation point (82) of another component.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to couple the exhaust duct of Johannaber in view of Park to the planter frame or the row unit bracket and to provide a boss such as disclosed by Bent on any of the exhaust duct walls for doing so.  Doing so would fix it in its downward-facing direction and prevent significant movement.
Regarding claim 17, Johannaber in view of Park discloses the elements of claim 10 as described above, but does not disclose that the rear wall comprises a boss configured to couple to the planter frame or the row unit bracket.
Bent discloses (Fig. 5-6, [0025]) a protective cover (80) coupled within an air duct (76) and configured to convey air therethrough, comprising a boss (86) configured to receive a fastener (84) to couple the cover to a corresponding fixation point (82) of another component.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to couple the exhaust duct of Johannaber in view of Park to the planter frame or the row unit bracket and to provide a boss such as disclosed by Bent on any of the exhaust duct walls for doing so.  Doing so would fix it in its downward-facing direction and prevent significant movement.

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/I.A.N./Examiner, Art Unit 3671